ON MOTION NOR REHEARING.
Rombauer, P. J.
The appellant complains in his motion for rehearing that we overlooked the fact that, at the date of the trial of this cause in the circuit court, the term of the plaintiff lessee had expired according to his own evidence, and, hence, he was not entitled to a judgment of restitution. This complaint is based on an erroneous conception of the law. An oral letting for a term of years, followed by entry and possession of the tenant, gives him a term from year to year which must be terminated by legal notice, and not a term for one year as the appellant assumes.
The appellant’s next complaint is that the verdict is against the instructions of the court. As there was neither prayer nor evidence touching the monthly rents and profits, the court instructed the jury to find for the plaintiff nominal rents, and the jury found the rents at $1. While in an ordinary action $1 has often been considered as nominal damages, it must be considered as more than nominal damages in an action of.forcible entry, where the rents accumulate monthly, and are doubled by the statute. It results from this fact that the finding of the jury, although directed to be nominal, subjects the defendant at this date to an additional liability of at least fourteen *173dollars. Under these circumstances, we conceive the appellant’s complaint is just, that the verdict was against the instructions of the court and is unwarranted by the evidence. The judgment will be modified so as to strike from it all allowance on account of monthly rents, and will be affirmed only as thus modified. This makes the respondent liable for the costs of this appeal. Judge Bond concurs. Judge Biggs is absent.